PER CURIAM. The appellant, Larry Rayford, has filed a motion for rule on the clerk. This is his second motion. The first motion was denied in our per curiam opinion dated May 6, 1996. In the per curiam, we ordered the appellant’s attorney, John F. Gibson, Jr., to file an affidavit accepting full responsibility for not timely filing the transcript. Mr. Gibson filed the affidavit on May 16, 1996.  We find that such an admission of error, made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct. Dudley, J., not participating.